Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 19, 2020

                                      No. 04-19-00626-CR

                                     Vance Lee MASTERS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B1989
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on January 6, 2020. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to February 5, 2020. The brief has not been filed. Appellant’s attorney is
ORDERED to respond to this court in writing within seven days of the date of this order. The
response should state a reasonable explanation for failing to timely file the brief and demonstrate
the steps being taken to remedy the deficiency. If appellant’s attorney fails to file an adequate
response within seven days, this appeal will be abated to the trial court for an abandonment
hearing, and the trial court will be asked to consider whether sanctions are appropriate. TEX. R.
APP. P. 38.8(b)(2).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court